PER CURIAM:
Tigist G. Gebretsadik, a native and citizen of Ethiopia, petitions this court for review of an order of the Board of Immigration Appeals (Board). The Board affirmed the decision of the immigration judge finding Gebretsadik ineligible for asylum relief and withholding of removal, concluding that the alien had not produced evidence from which it could reasonably be concluded that any harm inflicted on her was motivated by one of the five grounds protected under the asylum laws of this country.
To obtain reversal of a determination of noneligibility for asylum, an alien “must show that the evidence [s]he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We have reviewed the record and the Board’s decision and hold that Gebretsadik fails to show that the evidence compels a contrary result.
Additionally, we uphold the Board’s denial of Gebretsadik’s application for withholding of removal. The standard for withholding of removal is more stringent than that for granting asylum. Chen v. INS, 195 F.3d 198, 205 (4th Cir.1999). To *301qualify for withholding of removal, an applicant must demonstrate “a clear probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). Because Gebretsadik fails to show she is eligible for asylum, she cannot meet the higher standard for withholding of removal.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED